Citation Nr: 1712844	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  14-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a dental disorder for compensation purposes.

2.  Entitlement to service connection for a psychiatric disorder, claimed as secondary to in-service dental trauma.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his care-giver, C.B.



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to May 1960.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2013 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran had a Board hearing in January 2017.

A claim of service connection for a dental disability may also be a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim of service connection for compensation benefits and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  As this matter stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disability for the purpose of compensation.  The claim of service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment is hereby REFERRED to the RO, for additional REFERRAL to the appropriate VAMC.  See 38 C.F.R. § 17.161.

The decision below addresses the dental claim.  The claim seeking service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran's in-service tooth extractions were warranted.  


CONCLUSION OF LAW

The criteria for service connection for a dental disorder, for the purposes of compensation, have not been met.  38 U.S.C.A §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150, 17.161 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and his representative and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for a dental disorder, claimed as loss of teeth due to unwarranted extractions in service.

Unfortunately, the record reflects that the Veteran's service dental records have not been located, and the Veteran was informed of their unavailability in several correspondences of record.  These correspondences further informed the Veteran of other evidence he could submit in lieu of the missing records, and the record reflects that the Veteran submitted pre-service and in-service photographs demonstrating his in-service tooth loss.  When a veteran's service treatment records are unavailable, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

With regard to the merits of the Veteran's service connection claim, the Board notes that although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1131; 38 C.F.R. § 3.303), an exception to the general rule is applicable to dental disabilities.  In that regard, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  However, the United States Court of Appeals for the Federal Circuit has elaborated that an unintended result of medical treatment due to military negligence or malpractice could be "service trauma" pursuant to 38 U.S.C.A. § 1712(a)(1)(C).  See Neilson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010).

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

As referenced above, the Veteran asserts that he had numerous teeth erroneously extracted soon after his entrance to service.  Thus, he is essentially reporting that he incurred a form of dental trauma during service, and as the teeth did not require extraction, the extractions were not a warranted form of dental treatment.  Specifically, the Veteran reports being unaware of having any dental problems prior to entering to service, and he describes his teeth as being straight, white, and asymptomatic, thereby making his in-service teeth extractions alarming.  He surmises that his teeth were extracted in error by rushed, inexperienced dentists-in-training.

In light of the unavailability of the Veteran's dental service treatment records, the Veteran submitted his high school graduation photo, which reflects no missing teeth, and a photograph taking in service reflecting missing teeth.  While the Veteran's service dental treatment records cannot serve to corroborate the Veteran's reports, the Board finds the Veteran's reports of his in-service tooth extractions to be credible, as they have remained consistent over time and are corroborated by his submitted photographs.  Moreover, the Veteran is competent to report this in-service dental treatment.  Thus, the Board accepts the Veteran's report of his in-service tooth extractions as fact.  

As for the reason for these extractions, namely whether they were medically warranted (and thus not a result of in-service trauma, but rather the result of warranted dental treatment), the missing service dental treatment records likewise cannot illuminate the treatment providers' findings and stated reasons for the extractions.  Furthermore, while the Veteran testified during his Board hearing that he received relevant post-service dental treatment approximately five to six years after service, the undersigned held the record open for 30 days after the Veteran's hearing to allow him to procure these records, but the Veteran did not submit the records or any statements indicating his attempts to do so.  Furthermore, the Board doubts that dental treatment records created five to six years after service, and thus nine to ten years after his extractions, would be relevant to the reason the teeth were initially extracted, as the extracted teeth were no longer evident and available for assessment at the time of this post-service treatment.  Likewise, while the Veteran's representative asserts that the Veteran should be afforded a VA dental examination to determine whether the Veteran's in-service tooth extractions were warranted, the Board finds that such a current dental examination, without the benefit of the contemporaneous dental extraction records, would not aid the Veteran, as without the extracted teeth or records related thereto, such a determination cannot be made.  Accordingly, the Board concludes that no further development of the Veteran's claim would raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.159(d).
 
Moreover, while the Board does not doubt the veracity of the Veteran's belief that his teeth were extracted unnecessarily, the Board notes that the assessment of a tooth's health is one largely requiring related expertise, as unless a tooth is severely carried, the decay may only be evident on x-rays that require expertise to interpret.  In other words, a tooth may seem outwardly healthy to a lay person but be assessed as diseased by a qualified dentist.  Thus, the Veteran, as a lay person with no known or reported dental expertise, is not competent to determine whether his teeth were indeed in need of extraction, and his assertions in this regard lack probative value.   

Furthermore, while the Board cannot review the Veteran's dental extraction treatment records, and while the Board has concluded that no other development would produce evidence relevant to the reasons the Veteran's teeth were extracted, the Board nevertheless finds that the evidence of record fails to suggest that the Veteran's in-service tooth extractions were not warranted.  Essentially, the Veteran is asserting that dental professionals extracted numerous teeth that were asymptomatic and either healthy or carried, but treatable, and the Board does not find this assertion plausible.  The Board does not find the Veteran's assertion that his healthy or treatable teeth were extracted without cause.  While it may be that the Veteran's dental treatment providers did not adequately explain the reasons for his tooth extractions to him, and that the Veteran found the extractions surprising in light of his lack of tooth pain and outwardly-appearing healthy teeth, the Board is not persuaded that service dental professionals would engage in such gross negligence and extract numerous teeth, in multiple treatment sessions, when the extractions were not medically warranted so as to constitute service trauma.  See Neilson, 607 F.3d at 802.  Thus, the Board finds that the Veteran has not demonstrated that his in-service tooth extractions were the result of in-service dental trauma, and as referenced above, tooth loss resulting from warranted dental treatment may not be service connected.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a dental disorder for compensation purposes.  Thus, there is no reasonable doubt to resolve on the Veteran's behalf and service connection for a dental disorder for compensation purposes is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a dental disorder for compensation purposes is denied.


REMAND

With regard to the Veteran's claim seeking service connection for a psychiatric disorder, which he reports stems from his in-service tooth extractions, the Veteran is competent to report the onset of depressive symptoms during service, and the Board finds his contention that the sudden loss of teeth, altering his visage, caused self-consciousness and depression, to be plausible.  Even if service connection cannot be granted for the dental disorder claim, a theory of direct service connection for a psychiatric disorder related to the in-service events if a viable theory of entitlement.

Furthermore, the Veteran's recent VA treatment records reflect a current diagnosis of a major depressive disorder.  However, the Veteran has not yet been afforded a VA examination to determine whether his current major depressive disorder, or any other psychiatric disorder diagnosed during the examination, had its onset in or is otherwise related to service, and this must be accomplished.  

Additionally, the Veteran's recent, outstanding VA treatment records, which likely reflect further psychiatric treatment, must be obtained.  

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records from July 2016.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's major depressive disorder and any other psychiatric disorders during the examination.  The Veteran's claims file must be provided to the examiner for review.  

After reviewing the Veteran's claims file and eliciting a history of his in-service and post-service psychiatric symptoms, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's major depressive disorder, diagnosed during the pendency of this appeal, or any other psychiatric disorder diagnosed during this examination, had its onset in or is otherwise related to service.  

The examiner is advised that as the Veteran's service treatment records were destroyed during a fire of the service records depository, these records cannot serve to corroborate the Veteran's reported in-service psychiatric symptoms.  Nevertheless, for the purposes of this examination, the examiner should consider the Veteran's reports of these in-service symptoms.  

A complete rationale must be provided for all opinions rendered.  

3.  Finally, readjudicate the Veteran's service connection claim for a psychiatric disorder.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


